UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

MELISSA ZARDA AND WILLIAM
MOORE, CO-INDEPENDENT EXECUTORS                       SECOND
OF THE ESTATE OF DONALD ZARDA                         AMENDED
                                                      COMPLAINT
     Plaintiffs,
                                                10—cv--04334 (SJF)(ARL)
            against

                                                        JURY TRIAL
                                                        DEMANDED
RAYMOND MAYNARD as the
predecessor in interest, the sole
shareholder and Alter Ego to
ALTITUDE EXPRESS, Inc. &
RAYMOND MAYNARD, individually.

      Defendants.


      Plaintiffs (the executors of the Estate of Donald Zarda) now

allege upon personal knowledge and information and belief as follows:

      NATURE OF THE CASE AND PROCEDURAL HISTORY

1.   This action was brought by now deceased Plaintiff, Donald Zarda,

a gay man, to recover damages for Defendants' discriminatory conduct

in discharging him because he told a customer he was gay. The

termination was a violation under Title VII of the Civil Rights Act of

1964, as amended by 42 U.S.C. § 1981.

2.    Plaintiff, before he died, filed a charge and complaint charge under

Title VII. The district court dismissed the claim under Title based on Second

                                                                         1
Circuit precedent (at the time). After his death, plaintiffs, who volunteered to

substitute for Donald Zarda, appealed this issue and won after an en banc

rehearing at the Second Circuit Court of Appeals.

3.      Between 2015 to approximately March 2017 (when it dissolved),

Maynard worked for had been planning to sell Altitude Express. Indeed,

Skydive Long Island, Inc., was incorporated in 2016, well before he

dissolved Altitude Express. Since Altitude Express used the dba moniker

"Skydive Long Island," there was a continuity of using the goodwill that the

S.D.L.I. enjoyed, and the new and the old S.D.L.I. used it at the same time.

4.      These intentions were never made known to the Plaintiff, who found

out by happenstance. Indeed, Maynard could well have turned over the rights

reigns to the New Skydive Long Island and was just waiting as long as he

could until the lawsuit was over.

5.      But even as a former Officer and Sole Shareholder, Raymond

Maynard and the now-defunct Altitude Express, Inc. petitioned for a Writ of

Certiorari to the U.S. Supreme Court, which granted the petition in April

2019.

6.      The decision speaks for itself, but it held, on June 15, 2020, that for an

employer to consider sex – which includes a person's gender identity or

sexual orientation – would be illegal under Title VII. This improper

consideration would be unlawful whether the employer's focus was on the


                                                                            2
employee's gender identity or sexual orientation, or whether the adverse

taken was the "but for" cause of the termination or whether the information

played a "motivating factor" in the decision.

7.    Plaintiffs, having reopened the case, demand relief under Title VII as

interpreted in Bostock v. Clayton Cnty., 140 S. Ct. 1731 (2020), which the

Supreme Court consolidated with Altitude Express v. Zarda.

8.    Though his purchasers disclaim liability for any pending lawsuits in the

bill of sale, that is not necessarily the final answer. A court could hold Skydive

Long Island liable under the "substantial continuity test." But because the

question of the predecessor's ability to pay is a factor in determining successor

liability, and since Maynard, as former C.E.O. and sole shareholder, can afford a

judgment, plaintiffs choose not to shoehorn the new S.D.L.I. into this action – at

least not based on what plaintiffs know now.

9.    If Maynard pleads insolvency, that might change the inquiry. Without

revealing details about Maynard's solvency, we choose not to lay it out publicly.

If Maynard denies solvency, with what we know now plus additional discovery,

plaintiffs can detail with specificity Maynard's ability to pay.

                         JURISDICTION AND VENUE

10.   Jurisdiction is proper under 28 U.S.C. § 1331. This action arises under

the Constitution and laws of the United States, including Title VII of the



                                                                            3
Civil Rights Act of 1964 as amended. Ancillary claims arise under the same

operative facts. Additionally, all parties are citizens of different states.

11.   Venue is placed correctly in this district under 28 U.S.C. § 1391(b) in

that a substantial portion of the acts or omissions occurred in this judicial

district. Additionally, defendant Maynard resided in this judicial district at

the time of the acts or omissions.

                                  PLAINTIFFS

12.   Plaintiff Melissa Zarda is a citizen of Kansas; William Moore and the

Estate have domiciles in Texas. Donald Zarda was a citizen of the state of

Missouri at the time he filed this lawsuit.

                                 DEFENDANTS

13.   Defendant Altitude Express, Inc. did business as "Skydive Long

Island" in Calverton, New York. Maynard organized it under the State of

New York laws. It operated as a "drop zone," i.e., a place where individuals

went skydiving under the close supervision of experienced Skydive

instructors. It was dissolved on or about March 16, 2016, though not

before its predecessor in interest, starting using its corporate name

"Skydive Long Island."

14.   Defendant Ray Maynard was the Chief Executive Officer of Skydive

Long Island and its sole shareholder, as outlined in its corporate documents.

15.   Maynard sold the goodwill and name (and perhaps more) to an entity

                                                                               4
known as Sky Dive Long Island, Inc., which – although S.D.L.I. was the

name Altitude Express did business as – incorporated before Altitude

Express dissolved.

16.   In the contract of sale – as reported to plaintiffs after an in-camera

review – S.D.L.I., Inc. bought the entity but disclaimed liability for any

pending civil litigation on account of Altitude Express.

17.   Maynard, who sold and benefitted from the sale, is the only possible

defendant in interest (or more appropriately, predecessor in interest) to the

original defendant. The law does not allow an employer to divest itself from

liability by selling a business, profiting from the exchange, receiving some

consideration – and leaving a civil-rights plaintiff without a remedy.

18.   Indeed, in most situations, federal courts will apply the "substantial

continuity test" as outlined in Battino v. Cornelia Fifth Ave., L.L.C., 861 F.

Supp. 2d 392, 404 (S.D.N.Y. 2012) and impose liability on the successor.

19.   However, although there was a continuity of operations between the

former Altitude Express and S.D.L.I., the sole predecessor in interest is

Raymond Maynard. He can pay his former corporation's debts as the sole

shareholder of a defunct corporation which he dissolved.

20.   Furthermore, a court considering the imposition on the liability of a

successor is whether the predecessor (Ray Maynard) can "provide adequate



                                                                           5
relief directly, such that it would be unfair to place that obligation on the

successor." Courts have also considered that "notice and the predecessor's ability

to provide relief"— factors that collectively address whether successor liability

would be equitable under any circumstances — and are "indispensable" to the

inquiry, even if there are other factors. Xue Ming Wang v. Abumi Sushi Inc., 262 F.

Supp. 3d 81, 89-91 (S.D.N.Y. 2017) (collecting cases).

21.    Here it is almost certain to these plaintiffs that S.D.L.I. knew about this

lawsuit, and that is why it expressly disclaimed liability for it in the sales

contract.

22.    While a federal court might weigh the new corporation's in successor

liability, it will never ignore its ability to pay.

23.    Plaintiffs have done appropriate research into public records and have

insight into Maynard's ability to pay a judgment.

24.    Without going into detail to spare his privacy, Maynard can afford to pay

a reasonable sum to resolve this lawsuit.

25.    Furthermore, under New York law, an aggrieved party can still seek to

impose liability on an individual associated with the successor entity under a

corporate veil-piercing theory, whereby plaintiffs must establish: (i) that the

owner exercised complete domination over the corporation for the transaction at




                                                                             6
issue; and (ii) that Maynard used this power to commit a fraud or wrong that

injured the party seeking to pierce the veil.'"

26.   Such fraud need not be actual; it may be constructive.

27.   Maynard planned this sale to time with the lawsuit and delayed the deal

for that purpose. The case proceeded before the appeal, and Maynard and his and

the counsel appeared in court as if there had been no corporate machinations

behind the scenes.

28.   Maynard planned the sale before the trial on the state law claim in 2015.

At or about that time, Maynard and his wife appeared on numerous local T.V.

spots bidding "farewell" to the community.

29.   Maynard, the sole decision-maker for the defunct Altitude Express, agreed

to S.D.L.I.'s terms in signing the sale agreement.

30.   If S.D.L.I., Inc. is not the liable successor in interest, then liability

logically devolves to Raymond Maynard as a matter of law.

31.   Maynard planned the sale during the litigation. He knew what he was

doing and intended to disclaim liability by dissolving the corporation.

                             UNDERLYING FACTS

32.   Plaintiff repeats and realleges the allegations outlined in all previous

paragraphs as if fully set forth herein.

33.   Donald Zarda was an experienced Tandem and Freefall (i.e., Skydive)



                                                                          7
instructor, and was an employee at Skydive Long Island for various

summers in the last decade until his termination in July 2010.

34.   Don worked at Altitude Express, Inc., dba Skydive Long Island (from

now on "Skydive Long Island" or "S.D.L.I.") as a Tandem & Accelerated

Freefall Instructor. His employment had initially been was in the summers of

2001, then in 2009 and 2010. Altitude Express has approximately 20--‐30

employees.

35.    Plaintiff had been a licensed instructor in his field from 1995 until he

died in 2014.

36.    Don participated in approximately 3500 jumps throughout his

distinguished career and never was a passenger injured in his care.

37.    He worked for the Altitude Express in the summers of 2001, 2009,

and 2010. Skydiving is a seasonal sport, and defendants operate mostly in

the warmer weather, although not exclusively so.

38.    A skydive is a forcibly intimate experience for the safety of the

passenger. Novices who yearn for the thrill of a skydive cannot do so on their

own; thus, the instructor must strap himself hip--‐to--‐hip and shoulder--‐to-

-‐shoulder with the client.

39.    Because of this, before they dive, students at Skydive Long Island (or

passengers, as they were known) must sign a release that contains the



                                                                         8
following language:

      I understand that I will be wearing a harness, which will need to be adjusted by
      the jumpmaster. If my jump is a tandem jump, I know that the tandem master
      will attach my harness to his and put my body in close proximity to that of the
      tandem master. I specifically agree to this physical contact between the tandem
      master and myself.

40.    Before the client and instructor jump leave the plane, the client sits on

the instructor's lap. The tandem-skydiving experience is typically tense for a

novice; she is about to jump out of a plane with a stranger strapped to her.

41.    A person with no expectations or training might think nothing of the

experience or think that it was so unusual as to be up to snuff.

42.    Notwithstanding the waiver, to break the ice and make the client

more comfortable, instructors often make light of the intimate situation by

making a joke about it.

43.    For example, when a man is strapped to another man, Plaintiff

witnessed instructors saying something like, "I bet you didn't know you were

going to be strapped so close to a man." Plaintiff also heard instructors state,

about a bulge protruding from the equipment, "That's the straps you're

feeling."

44.    On more than one occasion, Plaintiff heard straight instructors say,

jokingly, when strapped to male clients, "Don't worry, I'm a lesbian." For

another example, a straight man is strapped to a straight man; his girlfriend

is present, so the instructor might say something touching on teenage humor


                                                                                9
such as, "Does your girlfriend know that you're gay?"

45.    This was an openly tolerated form of banter, even if it bordered on

the insensitive. Plaintiff, as an openly gay man, was often the butt of jokes

about his sexual orientation. He had mixed feelings about that but was not

troubled when sexual banter was a way of breaking the ice in a tense

situation. On occasion, over the years, when tightly connected to a

woman (whose boyfriend might be in tow), don might say something

like, "You don't have to worry about us being so close because I'm gay."

46.    This plan worked for him and was never a problem until one

customer who wanted his money back – and got it – complained.

47.    On June 18, 2010, Maynard suspended Plaintiff to so remark to a

woman whose name is Rosanna.

48.    Everyone at work knew that Plaintiff was gay, and he was open

about it. Notwithstanding, however, employment terms and conditions

were not the same compared between Plaintiff and other similarly

situated instructors.

49.    Ray Maynard was hostile to any expression of sexual orientation that

did not conform to sex stereotypes. Plaintiff has a typically masculine

demeanor, but as one example, he criticized Plaintiff's wearing of the

color pink at work. Women at the workplace were allowed to wear pink

and did without criticism.

                                                                       10
50.    On one occasion, for example, Plaintiff broke his ankle and had to

wear a cast. It so happened that the color of the cast plaintiff chose was pink.

When Ray saw the pink cast for the first time, he scoffed at it and said, "That

looks gay!" Later, at a staff meeting, he said, "If you're going to remain here

for the day, you're going to have to paint that black," pointing to Plaintiff's

cast. It was not a joke.

51.    Plaintiff also painted his toenails pink, which at the time was

Plaintiff's preference. Women often wore open--‐toed sandals to work, as well

as pink toenail polish.

52.    Additionally, many other instructors were barefoot at the drop zone.

When Ray saw Plaintiff's pink toenail polish, however, he insisted that

Plaintiff wear a sock and cover up his foot.

53.    The Plaintiff would have begrudgingly tolerated these backward

attitudes towards men, and the use of manly colors was enforced, if not in

policy, in practice.

54.     Ray openly tolerated men discussing women and their physical

attributes. Specifically, Ray and the men at the office would ogle at women's

breasts, including videos that the company had procured for passengers who

had hired the company for a joy ride skydive with an accompanying video.

Men often talked of their sexual exploits, and Ray openly discussed his

former problematic marriage. Richard Winstock, Maynard's second in

                                                                          11
command, assuaged some passengers, mainly middle-aged women, by

telling them, "Don't worry, I have a wife and kids, and I intend to go home to

them tonight."

55.    Plaintiff mentioning that he is gay to a passenger, however, got him

fired – or at least the mention was a motivating factor in his termination.

56.    In his termination interview, which Don recorded, Ray said that he

was firing Plaintiff because Plaintiff had discussed his "personal escapades"

outside of the office with passenger Rosanna.

57.    All of the men at Altitude Express made light of the intimate

nature of being strapped to a member of the opposite sex. Maynard fired

Plaintiff, however, because the levity he used honestly referred to his

sexual orientation – to extricate himself from a sexual joke imposed upon him – and

did not conform to the straight male macho stereotype.

58.    But mentioning one's sexual orientation is as much a protected

activity as saying that one is Catholic, Scottish, or Hispanic.

59.    Plaintiff stated he was gay – as immutable a characteristic as his

German Ancestry– because the jokes in the plane suggested he was moving

in on Rosanna, with her boyfriend present.

60.    Ray also made other statements regarding Plaintiff's termination,

including that Plaintiff had allegedly touched Rosanna inappropriately.

61.    Rosanna never told this to Maynard, who did not investigate.


                                                                             12
Maynard told Plaintiff that Rosanna had made such a statement about

touching. But on the contrary, in a written objection to Plaintiff's request

for unemployment benefits, a representative of Altitude Express did not

mention the touching, but rather that Plaintiff had revealed "personal

information" about himself to a customer.

62.    The "personal information" revealed was that Plaintiff is gay;

Maynard argued to the Unemployment Division that this was "misconduct"

that should disqualify Plaintiff from benefits.

63.    Unemployment disagreed, and the Plaintiff was awarded benefits.

Neither Maynard nor the Labor Department mentioned anything connected with

the alleged touching because it did not happen, was uninvestigated, or, more

likely, Maynard did not believe it.

64.    We will assume that Rosanna made this complaint of touching her

boyfriend. Still, the fact that she would simultaneously complain that

Plaintiff stated he was gay and that he touched her inappropriately

underscores the facially pretextual manner of the reason for Plaintiff's

termination – they seem inconsistent. Why would a gay guy have a desire to

feel up a woman?

65.    The idea that a gay man would do anything sexually inappropriate is

a common – if antiquated – stereotype to which gay men are subject. And, in



                                                                       13
this case, not only was Don gay, and not only did his job require close

contact for safety, But the release that all passengers must sign, acknowledge

that they will be in close bodily contact with instructors.

66.     However, Maynard did not even investigate Rosanna's allegations by

inquiring of Plaintiff's side of the story. He did not question Plaintiff about

the claims. Still, he decided to accept her story as a pretextual reason for

termination because, after all, she was a woman. Maynard was inconsistent

in his use of the allegation as the reason for terminating him. However,

grabbing for such low-hanging fruit such as Rosanna's second-hand

complaint would give Maynard cover for firing Plaintiff. Maynard was of a

generation that believed a woman's complaint, in general, would be more

likely accepted in the context of alleged inappropriate touching by a man. That

belief, often untrue, is sexist in itself.

67.     Even though there was a videotape of the jump that showed no

inappropriate touching, Maynard dismissed said evidence and purposely

lost custody of the tape so that Plaintiff could not use it in his defense.

68.     In all, the allegation of touching, if Rosanna even made it, was a

false pretext for Plaintiff's termination, which happened because of her

boyfriend's uninvestigated complaint about being near a gay person.

69.     Maynard knew that Plaintiff was gay and would have no motive to

touch a female passenger in any manner other than to protect her safety

                                                                              14
following proper procedures.

70.    Maynard knew that Rosanna had signed a release wherein she knew

she would in close bodily contact with an instructor. Altitude Express used

that release to defeat a wrongful death claim, yet Maynard conveniently

ignored this, especially in the context of a gay man who had to be

strapped tightly to a woman to do his job.

71.    Maynard's reaction to Rosanna's baseless complaint – without even as

much as asking for Plaintiff's side of the story – is an instance of sex

stereotyping. It validates a woman's complaint against a man, whereas a

man's protest against a woman – gay or straight – would never have been

accorded credence.

72.    Ray knew this, yet he was more than happy to use what he knew to be

a patently false complaint against a man as a pretext for firing for being –

and saying – that he was gay.

73.    Plaintiff, sadly, died before this litigation ended, yet his Executors

sue for redress.

                        FIRST CAUSE OF ACTION
                   SEX DISCRIMINATION UNDER TITLE VII

74.    Plaintiffs repeat and reallege the allegations outlined in all previous

paragraphs.

75.    Plaintiff's sex was a motivating factor in his termination.


                                                                        15
76.      Such actions violated Title VII.

77.      By the preceding, Plaintiffs have been damaged.




                     SECOND CAUSE OF ACTION
             COLLECTION OF COSTS AWARDED TO PLAINTIFFS

78.      Plaintiff repeats and realleges the allegations outlined in all previous

allegations as if fully set forth herein.

79.      The en banc court of the Second Circuit Court of Appeals and the U.S.

Supreme Court awarded plaintiffs, respectively, and to counsel, Stephen

Bergstein and Gregory Antollino $3,693; and to The Stanford University Clinic

(which fronted the cost of an appendix it need not have), $2,530.50.

80.      Raymond Maynard was responsible for those amounts personally and as

predecessor-in-interest to Altitude Express.

81.      Since Maynard has known about these judgments – as anyone must

impute – through his counsel, which has been the same throughout, and though

plaintiffs made several attempts at collecting them quietly – Maynard has

willfully refused. He should pay double costs and such sanctions as the court

deem appropriate.

                    THIRD CAUSE OF ACTION
      RAY MAYNARD, ALTER EGO OF ALTITUDE EXPRESS, IS LIABLE


                                                                           16
                   NEW YORK COPORATION LAW § 1006

82.    Plaintiff repeats and realleges the allegations outlined in all previous

allegations as if fully set forth herein.

83.    Courts will disregard the corporate form or "pierce the corporate veil,"

whenever necessary "to prevent fraud or to achieve equity."

84.    Plaintiffs assert this doctrine, which seeks to go behind the corporate

existence to circumvent the owners' limited liability and hold them liable for

some underlying corporate obligation.

85.    Adequately understood, an attempt to pierce the corporate veil does not

constitute a cause of action independent of that against the corporation; instead,

it is an assertion of facts and circumstances which will persuade the court to

impose the corporate obligation on its owners."

86.    Here, as alleged above, Raymond Maynard was the sole shareholder and

C.E.O. of Altitude Express.

87.    There were no other corporate officers, and other niceties of the

corporate form were not always followed upon information and belief.

88.    Significantly, before the new S.D.L.I. acquired Altitude Express, both of

them were using the moniker "Skydive Long Island" at the same time – one as

an official corporate name and the other as the name Altitude Express did


                                                                            17
business as.

89.    Maynard alone had the power to allow a prospective purchaser (or

anyone) to use his corporation's dba, which shows a manifest disregard for the

corporate form.

90.    As the former sole shareholder of Altitude Express, Maynard has

sufficient assets to pay for this litigation, and the liability should not be imposed

upon S.D.L.I., Inc. as a knee-jerk reaction as a matter of fundamental fairness.

91.    Under New York law, Maynard (1) exercised complete domination of the

corporation concerning the pre-sale and sale; and (2) his power was used to

commit a fraud or wrong against the plaintiffs – to confuse the issue of liability,

to attempt to extinguish it on grounds other than the merits. It also prejudices

Plaintiffs insofar as collecting the modest costs awarded in their favor.

92.    For the above-stated reasons, plaintiffs demand that Maynard be held to

the predecessor in interest for the former Altitude Express, liable for any

judgment herein and that plaintiffs be awarded attorneys' fees to the extent that

New York Law allows.

                  FOURTH CAUSE OF ACTION
              FRAUDULENT OR VOIDABLE TRANSFER
        NEW YORK UNIFORM VOIDABLE TRANSACTIONS ACT

93.    Plaintiff repeats and realleges the allegations outlined in all previous



                                                                               18
allegations as if fully set forth herein.

94.    N.Y. Debtor & Creditor Law Article 10 has been superseded by the

nearly identical New York Uniform Voidable Transactions Act.

95.    The update might not affect proceedings, acts, or omissions before the

act was adopted as law in 2019 and begins its application in 2020. Without much

discovery on this issue, plaintiffs cannot know which law would apply. Still,

they know that when Raymond Maynard, as the sole shareholder, made every

decision to divest himself as liable on any aspect of the case.

96.    Under New York Law, a transfer made by a debtor (here Maynard, who

is an actual debtor and a putative debtor) is voidable as to a creditor (here

S.D.L.I., Inc.), whether the creditor's claim arose before or after the transfer, if

the debtor made the transfer or incurred the obligation:

      (A) with actual intent to hinder, delay or defraud any creditor of the

debtor; or

      (B) without receiving a reasonably equivalent value in exchange for the

transfer or obligation, and the debtor:

             (i) was engaged or was about to engage in a business or a

      transaction for which the remaining assets of the debtor were

      unreasonably small in relation to the business or transaction; or

             (ii) intended to incur or believed or reasonably should have believed



                                                                              19
      that the debtor would incur, debts beyond the debtor's ability to pay as

      they become due.

93.   In determining actual intent under paragraph one of subdivision (a) of this

section, consideration may be given, among other factors, to whether:

       (A) the debtor retained possession or control of the property transferred

       after the transfer. In this case, Maynard did not disincorporate after

       Skydive Long Island took its name. The delay was purely to

       disincorporate at the right time to defeat plaintiffs’ rights.

       (B) the transfer or obligation was disclosed or concealed. Here, it was.

       Plaintiffs knew nothing of it until the case was about to go to the U.S.

       Supreme Court.

       (C) before the transfer was made or obligation was incurred, the debtor

       had been sued or threatened with suit. This is certainly true.

       (D) the transfer was of substantially all the debtor's assets. Upon

       information and belief, this is true.

       (E) the debtor absconded. Indeed, Maynard lives in a different part of the

       country. This is purely legal, even if he lived in Long Island for his entire

       life.

       (F) the debtor removed or concealed assets. Plaintiffs need discovery on

       this question.



                                                                              20
        (G) the value of the debtor's consideration was reasonably equivalent to

        the value of the asset transferred or the amount of the obligation incurred.

        Plaintiffs needs discovery on this; we have no idea what a fair market

        price was or what the corporation sold for.

        (H) the transfer occurred shortly before or shortly after a substantial debt

        was incurred. This is true in this case, at least potentially.

        (I) and the debtor transferred the business's essential assets to a lienor that

        transferred the assets to an insider of the debtor. Plaintiffs need discovery

        on this issue.

94.     Without discovery, Plaintiff knows some of these elements to be true;

upon information and belief, they believe the rest to be accurate based on all of

the information they have learned about the sale of Altitude Express, Inc. after

2018.

95.     In an action for relief against a transfer or obligation under this article, a

creditor, subject to the limitations, may obtain:

        (1) avoidance of the transfer or obligation to the extent necessary to satisfy

the creditor's claim.

        (2) an attachment or other provisional remedy against the asset transferred

or other property of the transferee if available under applicable law; and

        (3) subject to applicable principles of equity and following applicable



                                                                                 21
rules of civil procedure:

                  (i) an injunction against further disposition by the debtor or a

         transferee, or both, of the asset transferred or other property.

                  (ii) appointment of a receiver to take charge of the asset transferred

         or of other property of the transferee; or

                  (iii) any other relief the circumstances may require.

96.      If a creditor has obtained a judgment on a claim against the debtor, and if

Maynard does not may the judgments for costs voluntarily, the court may levy

execution on the asset transferred or the debtors' proceeds.

97.      Separately from any other laws for which plaintiffs might be entitled to

fees, attorneys' fees are also available under New York Debtor and Creditor law

§ 276-a.

98.      The en banc court of the Second Circuit Court of Appeals and the U.S.

Supreme Court awarded plaintiffs, respectively, and to counsel, Stephen

Bergstein and Gregory Antollino $3,693; and to The Stanford University

Supreme Court Clinic in the amount of $2,530.50.1

99.       Raymond Maynard was responsible for those amounts personally and as

the predecessor interested in Altitude Express. Maynard has known about these

judgments – as anyone must impute; his counsel, who has been the same
1
 The parties in a Supreme Court litigation file a bill for expenses for the clerk such that it will be included in the
mandate if one party is entitled to costs. Here, the Clerk imposed costs, but Maynard’s counsel, in an email dated
shortly after the imposition of costs, said the undersigned would have to “file a writ” in order to get those costs.


                                                                                                              22
throughout the litigation, knew about them. Plaintiff's counsel has attempted to

collecting them quietly. Though counsel, Maynard has willfully refused and

should pay double costs and such fees and sanctions as the court deem

appropriate.

100.    To see an attorney so flagrantly ignore a judgment of the country's

highest court is not only an insult to the profession but a demoralizing sign. The

attorney cannot appeal the judgment, so he and his client expect to get away with

it?

101.    Plaintiffs hope not and pray the Court will enforce payment of the

judgments, and any judgment that might be obtained in this lawsuit.

        WHEREFORE, Plaintiffs demands as follows:

A.     A finding that Raymond Maynard, as “Predecessor in Interest” to Altitude

Express, Inc., and can pay the judgment.

B.     Restraining Maynard or any person to whom he distributed assets from

the corporation's sale from further waste of the assets.

C.     A finding as a matter of law that sex was a motivating factor in Donald

Zarda's termination.

D.     Compensatory damages.

E.     Punitive damages.

F.     Cost of suit and attorneys' fees.


                                                                            23
G.       Such other relief as the court may deem just and proper.

Dated:         New York, New York
               December 16, 2020

     Greg S. Antollino
GREGORY ANTOLLINO
Antollino PLLC
Attorney for Plaintiffs
275 Seventh Avenue, 7th Floor
New York, NY 10001
Gregory@Antollino.com
212-334-7397




                                                                    24
